Citation Nr: 1437527	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for inguinal hernia.  

2.  Entitlement to service connection for thoracic spondylosis ("upper back disability").  


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military duty from February 1979 to July 1992.  

This matter comes before the Board of Veterans Appeal (Board) from July 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines

The issue of inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An upper back disability was not manifested during service or within one year of service and it is not causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an upper back disability have not been met.  38 U.S.C.A. §§ 1131; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

The Veteran has claimed entitlement to service connection for an upper back disability.  Specifically he contends that he had pain in the upper back in service and that it has continued ever since service.  Having carefully considered the claim in light of the record and applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim, and the appeal will be denied.  
Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology. Id.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

An April 2003 treatment record diagnosed the Veteran with an upper back disability, specifically thoracic spondylosis of the C7-T1.  As such, the Veteran has a current disability of the upper back and thus, this element of service connection has been met.  The only remaining questions to be answered are whether there is evidence of an in-service occurrence of an injury or disease and evidence of a nexus or relationship between the current disability and the in-service event or injury.  

A review of the Veterans' service treatment records show that the Veteran was treated once in service of upper back/ neck pain.  The January 1988 treatment note states that there was no history of trauma to this area and that the Veteran had been in pain for one day prior to his examination.  The diagnosis at this time was acute wry neck.  The Veteran was told to apply ice packs and was prescribed Motrin and Robaxin, a muscle relaxant.  

In March 1988, there is another service treatment note for back pain, but this was diagnosed as lower back pain.   The evidence of record does not show a chronic upper back injury in service.  The one notation for upper back neck pain from January 1988 was diagnosed as acute and not chronic, and as there is only one entry for upper back/neck pain during service the evidence suggest that this was resolved in service. 

Upon review of the Veteran's medical separation examination from March 1992, his neck, upper extremities and spine were evaluated as being clinically normal on this Report of Medical Examination.  

During a January 2002 VA examination, although the Veteran reported low back pain that began during service, he did not describe neck pain since service.  Rather he reported he had not been working over the past two years due to a motor vehicle accident in which he suffered a cervical spine injury.  

In April 2003, the Veteran reported to the VAMC in Pugent Sound with complaints of chronic upper back/neck pain.  He told the doctor that he was in a motor vehicle accident a couple of years ago and had been suffering with upper back/ neck pain since the accident.  He complained that the upper back/neck pain had been waxing and waning, but denied tingling, numbness, radiating pain or weakness in the arms.  The physician determined that the Veteran's cervical and thoracic pain was due to the motor vehicle accident and ordered x-rays of the cervical and thoracic spine.  Results from the x-rays revealed a gentle scoliosis convex to the left in the lower cervical spine as well as mild biconcave changes seen in the lower thoracic vertebral bodies.  The Veteran was encouraged to apply localized heat and given an NSAID to control the pain.  Similarly, a June 2003 VA record notes the Veteran reported that he had cervical spine pain after a series of motor vehicle accidents in 1998 and 2000.  

As evidence to support his claim, the Veteran submitted a diagnosis from his private doctor, Dr. H.E. from February 2009 showing a diagnosis of thoracic spondylosis.  His private doctor advised him to take up therapy and a pain reliever.  However, Dr. H.E. does not provide an etiology of the Veteran's current upper back disability.  
The Veteran also submitted a letter from a Dr. A.O. who diagnosed the Veteran with mild thoracolumbar scoliosis in June 2013.  Dr. A.O. suggests that his disability "may be due to chronic lifting of heavy objects during his service in the military." However, the Board finds Dr. A.O. opinion to be less probative because there is not evidence of how Dr. A.O. reached his diagnosis, there is no discussion of x-ray evidence or an examination.  Further, there is no discussion of the motor vehicle accident that the Veteran was involved in the early 2000's and there is no evidence that Dr. A.O. reviewed the Veteran's service records or post service medical records.  Lastly, in June 2012, the Veteran submitted a letter from Dr. R.S.  This letter provides a diagnosis of mild osteoarthritis thoracic with symptoms of back pain.  X-ray evidence showed very mild scoliosis and osteoarthritis.  Dr. R.S provided a diagnosis that is consistent with VA examiners and other private doctors that have examined the Veteran, but Dr. R.S. does not provide an etiology relating to this diagnosis.  

In June 2009, the RO submitted the Veteran's file to a VA examiner and requested an opinion as to whether the Veteran's current upper back disability is due to or the result of a diagnosis in service of lower back pain and/or acute wry neck.  The examiner stated the Veteran's current back disability is not caused by or a result of lower back pain or acute wry neck.  The examiner reviewed the service treatment records and noted that the diagnosis of wry neck was acute, with no history of trauma and no evidence that the condition was chronic.  In support of this finding the examiner cited to the absence of continued follow up treatment, the March 1992 separation examination that described the spine as normal and the fact that 4 years after his neck and back complaints he was found qualified for retention in the military to perform all duties of his rate/rank.  The examiner explained that this was final proof the neck and back complaints were acute, treated adequately and resolved completely without complications or sequelae.  The examiner considered the statement of Dr. E. but explained this was not supported by diagnostic work-up and there was no history of a thoracic condition during service.  The examiner also indicated there was no evidence that the neck, thoracic or lumbar spine manifested to a compensable level within the initial post-service year.

The Veteran submitted a statement in July 2012 stating that he believes that his acute wry neck diagnosis and his lower back pain diagnosis are the attributing cause of his current upper back disability.  He claims that because he was never given an x-ray in service that a diagnosis was missed.  However, the Board would like to point out that the Veteran did not continuously seek medical treatment for his back in service.  There are two complaints in service, both in 1988 and no additional complaints of back pain in service.  Additionally, there is no notation on the Veteran's separation examination from March 1992 that there was anything clinically wrong with the neck or back.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is capable of reporting diagnosis and back pain, but he is not able to provide an etiology as to his current disability, nor is he able to draw conclusions or form opinions as to any pathology of his acute back and neck pain experienced in service and his current diagnosis of thoracic spondylosis.  

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  

In the present case, the Board finds that the most probative evidence is the 2003 diagnosis of degenerative changes in the Veteran's cervical and thoracic spine due to a motor vehicle accident.  The other probative evidence is the opinion from the VA examiner in June 2009.  The examiner in this instance had the opportunity to review the Veteran's entire file, consider a diagnosis and an opinion from the Veteran's private doctor, and provide his own opinion as to whether the Veteran's current disability is etiologically related to the Veteran's service supported by a rationale.  Black v. Brown, 5 Vet. App. 177, 180 (1993); see also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board also considered whether service connection was warranted on a theory of continuity of symptomatology.  The Veteran has alleged that he has had pain in his back ever since service.  As noted above, the Veteran is competent to report symptoms like pain; the Board does not find the report of continued pain supported by the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, the examination performed in connection with the Veteran's separation from service described the spine and neck as normal.  The first post-service indication of upper back pain was in 2003 (nearly 11 years after service) when the Veteran reported to the VA with upper back pain and the impression from the x-rays was early degenerative changes in the lower thoracic spine and at the joint level or C7-T1. Further, this diagnosis came as a result of the Veteran being in a post service motor vehicle accident.  These records were prepared at a time when the Veteran was not seeking VA compensation and his sole purpose in relaying the history was to obtain an accurate diagnosis and treatment.  see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  In summary, the negative findings at the time of the Veteran's separation from service, along with the gap in the treatment show that the Veteran's assertion of continuity of symptomatology is not supported by the evidence, and a grant of service connection on this basis is not warranted.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board does not doubt the Veteran is sincere in his belief that his claimed condition is related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted, there is no evidence of a nexus between the Veteran's current disability and an in-service event or injury.  

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for an upper back disability is denied. 

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated January 2009, June 2009, July 2009, and January 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Additionally, a VA opinion was obtained in June 2009.  The examiner reviewed the claims file and the Veteran's subjective history and complaints and provided a detailed rationale for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board finds this opinion is adequate and no further opinions are necessary.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for an upper back disability is denied.  


REMAND

The Veteran asserts that he is entitled to service connection for an inguinal hernia.  However, before a decision can be made on the merits further development of the claim is necessary.  

In March 2011, the Veteran submitted a statement in support of his claim, that he believes his recurrent service connected asthma attacks is the cause of his current hernia.  The constant coughing placed a strain on his groin muscles, thus causing an inguinal hernia.  

To date, the Veteran has not had a VA examination to determine the etiology of his current hernia.  Based upon the statements the Veteran made, the Board finds that an examination is necessary.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed inguinal hernia.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed inguinal hernia was incurred in or aggravated by military service?    

b. whether the Veteran's inguinal hernia, is as least as likely as not (a probability of 50 percent or greater) due to his service connected asthma disability.  

c. whether the diagnosed inguinal hernia is at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., worsened in severity beyond the natural progress) by an asthma disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's inguinal hernia found prior to aggravation; and (2) the increased manifestations, which, in the examiner's opinion, are proximately due to an asthma disability.

A thorough rationale should be provided for all opinions expressed. 

2.  The RO/AMC shall then take such additional development action, as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


